Citation Nr: 1444225	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2011, the Board remanded the matter for additional development.  In a March 2013 decision, the Board denied service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an April 2014 Order, the Court remanded the matter for readjudication in accordance with the joint motion.  


REMAND

Pursuant to the joint motion, the Board finds that further development is needed.

In the May 2011 remand, the Board requested that the Veteran be provided a VA examination to obtain an opinion on whether hypertension was related to service, or was caused or aggravated by service-connected PTSD.  He underwent a VA examination in June 2011.  After examining the Veteran, the examiner opined that hypertension was not related to or aggravated by service or service-connected PTSD.  However, the examiner did not provide a rationale.  Therefore, the AOJ obtained an addendum in which the examiner stated that there is no evidence of hypertension or treatment for hypertension in service or within one year of discharge and no studies had drawn an etiologic relationship of PTSD being a cause of hypertension.  

After further review, the Board observes that the examiner's rationale is incomplete as it only addresses whether the Veteran's hypertension was caused by PTSD, and not whether hypertension was aggravated by PTSD.  Thus, the AOJ should obtain another opinion regarding aggravation with a complete rationale, in compliance with the May 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that an opinion is needed on whether the Veteran's hypertension was caused by presumed exposure to herbicides during service.  The National Academy of Sciences concluded that there is limited or suggestive evidence of an association between exposure to herbicides and hypertension.  That conclusion has been defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  National Academy of Sciences, VETERANS AND AGENT ORANGE: UPDATE 2012 (2012).  As that indicates that the Veteran's hypertension may be related to presumed exposure to herbicides during service, he should be provided an examination to obtain an opinion on the matter.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through December 2011.  Any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2011.

2.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of hypertension.  The examiner should review the claims file and note that review in the report.  Any indicated tests should be accomplished.  A complete rationale for all opinions should be provided.  Specifically, the examiner should address the following.

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service, to include presumed exposure to herbicides during service. 

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected PTSD.
 
(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

